Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In detail applicant claims a generic first and second transistor, with no claimed context in addition a measurement is done on each transistor yet as claimed any transistor measurement would read on applicant cited limitation. The claimed limitation would not allow one of ordinary skill in the art to recognize where the measurements should be done and more so to what transistors. The same situation applies with the active snubber circuit that does not include any context or details that would allow one of ordinary skill in the art as to what topology is considered.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims1-6, 9-17 and are rejected under 35 U.S.C. 103 as being unpatentable over Schaible (U.S. 6,980,447)
Regarding claim 1, Schaible teaches a system for controlling an active snubber circuit (see Q3 and L3), the system comprising: a processor (see control ); and
measure a gate voltage at a first transistor; measure a gate voltage at a second transistor; determine whether the first transistor and the second transistor are in the same state based on the gate voltage measured at the first transistor and the gate voltage measured at the second transistor (see col 4 line 1-25); in response to a determination that the first transistor and the second transistor are in the same state, generate an enable signal (gate Q3 via C1 and C2); enable the active snubber circuit in response to the enable signal being generated; in response to a determination that a subsequently measured gate voltage of the first transistor and a subsequently measured gate voltage of the second transistor indicates that the first transistor and the second transistor are not in the same state, disable the enable signal; and
disable the active snubber circuit in response to the enable signal being disabled (see col 4 line 1-25).
However, Schaible does not disclose a memory including instructions that, when executed by the processor, cause the processor. 
	Yet, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. In this particular instance a change from a input dependent control of the transistor would not depart form a program controlled operation would not require any inventive step nor novelty. 

Regarding claims 2 and 13, Schaible teaches voltage stored in a capacitor of the active snubber circuit discharges in response to the active snubber circuit being enabled (see Col 4 line 31-50).
Regarding claims 3 and 14, Schaible teaches wherein the voltage discharged from the capacitor charges a snubber inductor of the active snubber circuit (see Col 4 line 31-50).
Regarding claims 4 and 15, Schaible teaches wherein an average current of a snubber inductor of the active snubber circuit is provided to a load in response to the active snubber circuit being enabled  (see Col 4 line 31-50).
Regarding claims 5 and 16, Schaible teaches the system yet does not disclose wherein the gate voltage measured at the first transistor indicates that the first transistor is conducting and the gate voltage measured at the second transistor indicates that the second transistor is conducting.
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Regarding claim 6 and 17, Schaible teaches the system yet does not disclose wherein the gate voltage measured at the first transistor indicates that the first transistor is not conducting and the gate voltage measured at the second transistor indicates that the second transistor is not conducting.
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Regarding claim 9, Schaible teaches the system yet does not disclose  wherein the active snubber circuit corresponds to a vehicle battery charging system.
The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.
Regarding claim 10, Schaible teaches the system yet does not disclose  wherein the first transistor includes a metal-oxide-semiconductor field-effect transistor.
However the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 11, Schaible teaches the system yet does not disclose  wherein the second transistor includes a metal-oxide-semiconductor field-effect transistor.
However the claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 12, Schaible teaches a method for controlling an active snubber circuit, the method comprising: measuring a gate voltage at a first transistor; measuring a gate voltage at a second transistor; determining whether the first transistor and the second transistor are in the same state based on the gate voltage measured at the first transistor and the gate voltage measured at the second transistor; in response to a determination that the first transistor and the second transistor are in the same state, generating an enable signal; enabling the active snubber circuit in response to the enable signal being generated; in response to a determination that a subsequently measured gate voltage of the first transistor and a subsequently measured gate voltage of the second transistor indicates that the first transistor and the second transistor are not in the same state, disabling the enable signal; and disabling the active snubber circuit in response to the enable signal being disabled (please see the rejection of claim 1).
Regarding claim 20, Schaible teaches an apparatus for controlling an active snubber circuit, the apparatus comprising: a controller configured to: measure a gate voltage at a first transistor; measure a gate voltage at a second transistor; determine whether the first transistor and the second transistor are in the same state based on the gate voltage measured at the first transistor and the gate voltage measured at the second transistor; in response to a determination that the first transistor and the second transistor are in the same state, generate an enable signal; enable the active snubber circuit in response to the enable signal being generated; selectively adjust a duty cycle of a third transistor and a duty cycle of a fourth transistor to provide a desired current to a snubber inductor (see Q1 and Q2 Fig 1); in response to a determination that a subsequently measured gate voltage of the first transistor and a subsequently measured gate voltage of the second transistor indicates that the first transistor and the second transistor are not in the same state, disable the enable signal; disable the active snubber circuit in response to the enable signal being disabled; discharge current from the snubber inductor through the fourth transistor (see Q1 and Q2 Fig 1 also please see rejection of claim 1).

Claims 7, 8, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schaible in view of Schekulin (US 2018/0115247)
Regarding claim 7 and 18 Schaible teaches the system yet does not disclose wherein the instructions further cause the processor to selectively adjust a duty cycle of a third transistor and a duty cycle of a fourth transistor in response to the enable signal being generated.
However, Schekulin in the same filed teaches disclose wherein the instructions further cause the processor to selectively adjust a duty cycle of a third transistor and a duty cycle of a fourth transistor in response to the enable signal being generated (see para 0060-0069, Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schaible with the teachings of Schekulin by having the instructions further cause the processor to selectively adjust a duty cycle of a third transistor and a duty cycle of a fourth transistor in response to the enable signal being generated in order to modulate a desired output voltage given particular circumstances. 
Regarding claims 8 and 19, Schaible teaches the system yet does not disclose wherein the adjusted duty cycle of the third transistor and the adjusted duty cycle of the fourth transistor provides a desired current to a snubber inductor of the active snubber circuit.
However, Schekulin in the same filed teaches the adjusted duty cycle of the third transistor and the adjusted duty cycle of the fourth transistor provides a desired current to a snubber inductor of the active snubber circuit (see para 0060-0069, Fig. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schaible with the teachings of Schekulin by having adjusted duty cycle of the third transistor and the adjusted duty cycle of the fourth transistor provides a desired current to a snubber inductor of the active snubber circuit in order to modulate a desired output voltage given particular circumstances. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        May 7, 2022